Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by White et al. (US Pat 10,644,468).
Regarding claims 1-2, 7-8, 12-13, 17-18, 20, White et al. discloses a system, adapter and method comprising: an implantable medical lead 305 comprising: an electrode at a distal end of the implantable medical lead; and a lead electrical connector at a proximal portion of the implantable medical lead, the lead electrical connector electrically coupled to the electrode; and an adapter 100, 200, 300 comprising: an adapter body 335 (fig. 3a) configured to receive the proximal portion of the implantable medical lead, including the lead electrical connector, and allow rotation of the proximal portion relative to the adapter body when the proximal portion is received by the adapter body (col. 9, lines 41-46); an adapter electrical connector 804 configured to be electrically connected to a test device (col. 13, lines 4-6); and a rotational electrical coupling within the adapter body, the rotational electrical coupling configured to electrically connect the lead electrical connector to the adapter electrical connector and comprising: a first conductive component 125, 215, 315 configured to be electrically connected to the lead electrical connector and rotatable within the adapter body with the proximal portion of the implantable medical lead (col. 7, lines 60-67); and a second conductive component 110, 330 electrically connected to the first conductive component and the adapter electrical connector, the second conductive component rotationally fixed relative to the adapter body (fig. 1b, 3b).
Regarding claims 3-4, 14-15, White et al. discloses the adapter comprises an elastically deformable element within the adapter body, the elastically deformable element configured to maintain the second conductive component in abutment with the first conductive component as the first conductive component moves axially within the adapter body (col. 11, lines 42-67).
Regarding claims 5-6, 16, White et al. discloses the first conductive component and the second conductive component comprise graphite (col. 7, lines 42-46).
Regarding claim 11, White et al. discloses the electrode comprises a first electrode, the lead electrical connector comprises a first lead electrical connector, the adapter electrical connector comprises a first adapter electrical connector, and the rotational electrical coupling comprises a first rotational electrical coupling; wherein the implantable medical lead further comprises a second electrode located proximally of the distal end of the implantable medical lead and electrically connected to a second lead electrical connector, and wherein the adapter further comprises a second rotational electrical coupling within the adapter body, the second rotational electrical coupling configured to electrically connect the lead electrical connector to a second adapter electrical connector (fig. 3a-b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US Pat 10,644,468) in view of Hughes (US PG Pub 2015/0165217).
Regarding claim 9, White et al. does not expressly disclose the electrode is extendable/retractable from the distal end of the implantable medical lead by rotation of the implantable medical lead.  Hughes teaches it is well known in the art for leads to comprise electrodes that extend/retract from the distal end by rotation of the proximal end of the lead ([0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify White et al. to try using a medical lead that extended and retracted the distal electrode via rotation of the medical lead as taught by Hughes as it is a known type of medical lead, which the modification would not appear to alter the operation of the system and the results of such a substitution would be reasonably predictable.

Claim(s) 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US Pat 10,644,468) in view of Hughes (US PG Pub 2015/0165217) and Mangual-Soto et al. (US PG Pub 2020/0094058).
Regarding claims 10, 19, White et al. does not expressly disclose conducting a cardiac electrogram signal in which His-Purkinje conduction system features can be detected during rotation of the implantable medical lead.  Hughes teaches it is well known in the art for leads to comprise electrodes that extend/retract from the distal end by rotation of the proximal end of the lead ([0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify White et al. to try using a medical lead that extended and retracted the distal electrode via rotation of the medical lead as taught by Hughes as it is a known type of medical lead, which the modification would not appear to alter the operation of the system and the results of such a substitution would be reasonably predictable.  Mangual-Soto et al. discloses it is known in the art to use an implantable medical lead after it has been implanted, to detect features of the His-Purkinje conduction system when conducting a cardiac electrogram signal ([0152]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify White et al. to try detecting a His-Purkinje conduction system feature via a cardiac electrogram signal as taught by Mangual-Soto et al. as this type of monitoring is known in the art, and the results of such a monitoring would be reasonably predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792